[Cite as Turner v. Lorain Corr. Inst., 2014-Ohio-2192.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 101350




                                 JOHN L. TURNER, JR.
                                                                     RELATOR
                                                      vs.


                             LORAIN CORRECTIONAL
                               INSTITUTION, ET AL.
                                                                 RESPONDENTS




                                         JUDGMENT:
                                        WRIT DISMISSED


                                         Writ of Habeas Corpus
                                          Order No. 474738

        RELEASE DATE:               May 19, 2014
FOR RELATOR

John L. Turner, pro se
#584-320
Lorain Correctional Institution
2075 South Avon Belden Road
Grafton, Ohio 44044


ATTORNEY FOR RESPONDENTS

Lorain Correctional Institution and Ohio Adult Parole Authority

Mike DeWine
Ohio Attorney General
30 East Broad Street
Columbus, Ohio 43215
LARRY A. JONES, SR., P.J.:

       {¶1} Petitioner John L. Turner, Jr. (“Turner”) filed this habeas corpus action

seeking immediate release from prison. Sua sponte, the petition must be dismissed for the

reason that follows.

       {¶2} R.C. 2725.03 provides:

       If a person restrained of his liberty is an inmate of a state benevolent or
       correctional institution, the location of which is fixed by statute and at the
       time is in the custody of the officers of the institution, no court or judge
       other than the courts or judges of the county in which the institution is
       located has jurisdiction to issue or determine a writ of habeas corpus for his
       production or discharge. Any writ issued by a court or judge of another
       county to an officer or person in charge at the state institution to compel the
       production or discharge of an inmate thereof is void.

       {¶3} “The proper forum for a habeas corpus action is the appropriate court within

the territory in which the prisoner’s institution is located.” Henderson v. Houk, 8th Dist.

Cuyahoga No. 94254, 2009-Ohio-6475, ¶ 1, citing, R.C. 2725.03; Bridges v. McMackin,

44 Ohio St.3d 135, 541 N.E.2d 1035 (1989), other citations omitted. Petitioner alleges

that he is incarcerated at Lorain Correctional Institution; which is located in Lorain

County, Ohio. Because Turner is not incarcerated within Cuyahoga County, this court

lacks the jurisdiction to address the petition for a writ of habeas corpus and, accordingly,

the petition is dismissed.

       {¶4} It is further ordered that the clerk shall serve upon all parties notice of this

judgment and date of entry pursuant to Civ.R. 58(B). Costs of this action are assessed

against relator.

       {¶5} Writ dismissed.
LARRY A. JONES, SR., PRESIDING JUDGE

PATRICIA ANN BLACKMON, J., and
MELODY J. STEWART, J., CONCUR